Cole, J.
On the 18th day of December, 1874, at the general term of the circuit court for Chippewa county, a judgment on the verdict was entered in this cause. At a special term of the circuit court for that judicial circuit, held for the county of St. Croix on the 10th. day of May, 1875, a motion was made by the defendant for a new trial on a bill of exceptions. The motion was denied, and this is an appeal from the order denying the same. We do not find in the record the motion, and we are therefore entirely in the dark in respect to the grounds upon which it was based. We presume, however, that the motion for a new trial was founded upon some alleged erroneous ruling of the court made upon the- trial; or because the court directed a verdict for the plaintiffs. Whether we are right in this inference or not, certain it is that upon this record the order must be affirmed. The motion was made at a term subsequent to the one at which the judgment was entered; and there is no claim or pretense that the defendant presented a case which would warrant the court in setting aside the judgment under sec. 38, ch. 125, R. S. This.court has repeatedly decided that except on some ground or for some reason coming within the spirit and meaning of this provision, “ the court, in *238-causes tried by it, cannot upon motion vacate a judgment after the term at which it was entered, for error in law or fact committed in rendering it, or occurring before it was pronounced. Edwards v. Janesville, 14 Wis., 26; Spafford v. Janesville, 15 id., 474; Flanders v. Sherman, 18 id., 575, 593; Ins. Co. v. McCormick, 20 id., 265; Hartshorn v. Railway Co., 23 id., 692; London v. Burke, 33 id., 452.” This language and these citations will be found in the opinion of Dixosr, C. J., delivered in Scheer v. Keown, 34 Wis., 349, where the question was again considered and determined; which opinion ought to settle finally and conclusively this matter of practice. And to the same effect are the decisions in Durning v. Burkhardt, 34 Wis., 585; Loomis v. Rice, 37 id., 262; and Herman v. Mason, id., 273.
It would be idle, and it surely cannot be expected, that the reasons and authority for these numerous decisions should be restated; and it is sufficient to say that they will be adhered to as a correct exposition of the law upon this subject, until they are changed, or are rendered inapplicable, by some act of the legislature. They fully apply to the case before us, and show that the order appealed from was correct.
By the Court. —-The order of the circuit court is affirmed.
RYAN, C. J., took no part in the decision of this cause.